DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 05 August 2021 is acknowledged.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05 August 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1A-4:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numerals "300" and "296" do not appear within either Figures 3F and/or 3G as suggested by the disclosure in paragraph [0059], lines 12-14.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase -- now U.S. Patent No. 10,488,305, -- should be inserted prior to the term entitled.
   Paragraph [0040], line 6:  Reference numeral "78" should be corrected to read
-- 76 --.
   Paragraph [0041], line 4:  The term "o-ring" should be corrected to read
-- O-ring --.
   Paragraph [0042], lines 4, 7, and 9:  The term "o-ring" should be corrected to read -- O-ring --.
	   Paragraph [0044], line 2:  The phrase -- (FIGS. 1I-1L) -- should be inserted after the term "shown" since the reference numerals that follow in the subsequent paragraphs are found in the above cited figures.

   Paragraph [0049], line 6:  The reference designation "1A-1N" should be corrected to read -- 1A-1L -- since there does not appear to be Figures 1M and 1N in the drawing figures.
   Paragraph [0053], line 1:  Reference designation "1A" should be corrected to read -- 3A --.
   Paragraph [0059], line 5:  The term "o-ring" should be corrected to read
-- O-ring --.
   Paragraph [0059], line 14:  Reference to FIG. 3H should be made here as reference numerals "300" and "296" do not appear within either Figures 3F and/or 3G.
   Paragraph [0060], lines 4, 8, and 10:  The term "o-ring" should be corrected to read -- O-ring --.

    
Appropriate correction is required.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
   Re claim 1, claim lines 6 and 7:  The terms "sampling device" should be corrected to read -- housing -- because the housing is the only actual structure that has been claimed that can allow the airflow to pass other than the airflow assembly.  The sampling device is just a label used to name the collection of parts that have been .

Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
   Prior art was not relied upon to reject claims 1-11 because the prior art of record fails to teach and/or make obvious a portable sampling device comprising one or more pumping elements positioned on the PCB, each having an inlet exposed to a first environment and an outlet exposed to a second environment, wherein each outlet is sealed from the first environment at an interface with at least one of the inner surface of the manifold and the outer surface of the PCB in combination with all of the remaining limitations of the claim.
   The closest prior art (WO 015/132161) discloses all of the limitations of claim 1, as shown in Figures 2 and 3, but fails to disclose one or more pumping element positioned on the PCB, each having an inlet exposed to a first environment and an outlet exposed to a second environment, wherein each outlet is sealed from the first environment at an interface with at least one of the inner surface of the manifold and the outer surface of the PCB.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856